Title: Abigail Adams to John Adams, 22 June 1795
From: Adams, Abigail
To: Adams, John


          
            My dearest Friend
            N york June 22 1795
          
          I was fearfull before I left Home of Such a Seige as has taken place. whatever else may be objected to the Treaty, that of a hasty decision cannot and ought not to be of the Number— as people are all alive upon the Subject, there are no doubt many Speaches put into the mouths of particular senators according to their former sentiments & opinions— one day we here of very warm Debates. an other, that there will be no decision, but the Treaty will be deferd to the next meeting of Congress— but What I fancy is more founded on Truth, is what a Gentleman wrote his Friend from Philadelphia “We know no more about the Treaty here, than if the Senate were sitting in Siberia”
          I can have nothing to detain me here after you come. I am anxious to return & dread the Heat, both for you & myself—
          Col smith has received Letters from his Agent at Halifax. after unlaiding the vessel clear to the bottom in serch of Some brass cannon which they were informd she had, & finding none nor any Naval stores, they reloaded her & sufferd her to sail after detaining her a Month in the buisness
          
          I was happy in the receipt of the Letters you sent me, and rejoiced that any of mine had at last got Safe to Hand
          Boston Chronical goes on in its accustomed stile of abuse— G Knox has got his share—Lord of Maine &c &c
          We are all Well. I have not any intelligence from home I wrote last week that I was in hopes of sitting out on the wedensday of this
          adieu yours affectionatly
          
            A Adams—
          
        